The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Claim Objections 
Claims 2, 14 are objected to because they terminate with a double period. Appropriate correction is required.
Election/Restrictions
During a telephone conversation with David Victor (Registration # 39867) on 10/20/22 a provisional election was made without traverse to prosecute invention 1, comprising claims 1-6, 13-15, 20-22.  Claims 7-12, 16-19, 23-26 are therefore withdrawn from consideration.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12, 16-19, 23-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, 13-15 and 20-22 are drawn to caching with prefetch classified in G06F 12/0862.
II.	Claims 7-12 16-19 23-26 are drawn to caching replacement control with prefetch classified in G06F12/123
	The inventions are distinct, each from the other because of the following reasons:  
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the inventions as claimed provide unique systems/methods for caching with prefetch & caching replacement control with prefetch using machine learning re-training and time margins for error.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since one invention contemplates caching replacement control with prefetch using machine learning re-training and time margins for error while the other invention utilizes does not require retraining, replacement control nor considerations for any time margin of error and there is nothing of record to show them to be obvious variants.  Subcombination I has separate utility such as being usable in a storage system that does not require cache replacement control and time margin of error.
Because these inventions are distinct for the reasons given above and a different search is required for each invention, restriction for examination purposes as indicated is proper.  Furthermore, because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected group.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 13-15, 20-22, 27-30, 33-36, 39-41 of application # 16/012779. Although the claims at issue are not identical, they are not patentably distinct from each other because: At least claims 1, 13, 20 of the instant application are obvious relative to claims 1, 13, 20, 27, 33, 39 of application 16/012779, although the limitation of "setting the trigger track to the new trigger track" is not explicitly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the trigger track to the new trigger track because it would be advantageous for adaptively setting/adjusting prefetch/prestage parameters to facilitate more efficient storage access (evidenced by Benhase 0030, fig 4-5). Dependent claims are rejected on dependency merits. Claim 1 of the instant application is mapped below, claims 13 & 20 would have substantially identical mappings.

Application 17144135
Application 16012779
1. A computer program product for determining tracks to prestage into cache from a storage, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: 

A computer program product for determining tracks to prestage into cache from a storage, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: 
providing information related to determining tracks to prestage from the storage to the cache in a stage group of sequential tracks including a trigger track comprising a track number in the stage group at which to start prestaging tracks and Input/Output (I/O) activity information to a machine learning module; 
processing a sequential access request to read a track; in response to the processing the sequential access request, providing information related to determining tracks to prestage from the storage to the cache in a stage group of sequential tracks including a trigger track comprising a track number in the stage group at which to start prestaging tracks and Input/Output (I/O) activity information to a machine learning module;
receiving, from the machine learning module having processed the provided information, a new trigger track in the stage group at which to start prestaging tracks; 
receiving, from the machine learning module having processed the provided information, a new trigger track in the stage group at which to start prestaging tracks; 
and setting the trigger track to the new trigger track; and
determining whether the track accessed by the sequential access request comprises the new trigger track after receiving the new trigger track; and
prestaging tracks in response to processing an access request to the trigger track in the stage group.
prestaging tracks from the new trigger track in response to the track requested by the sequential access request comprising the new trigger track in the stage group.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, the claims recite a “computer-readable storage medium” per se.
Specifically, the Examiner draws the Applicant’s attention to the open-ended language in paragraph 0067 of the original disclosure such that a broadest reasonable interpretation of the claims in view of the specification encompass transitory forms of signal transmission.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. (See MPEP 2111.01.) When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 
In view of the Applicant’s specification (as cited above) and the guidance provided (also above), a “A computer-readable storage medium” under the broadest reasonable interpretation includes signals per se and therefore constitutes non-statutory subject matter.  The Examiner recommends that the Applicant amend the rejected claims to recite “non-transitory computer readable storage medium.”

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 13-15, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Benhase et al (US PGPUB # 20120198148) in view of Zhao et al. (US patent # 9298633). 	With respect to independent claim 1, 13, 20 Benhase discloses: A computer program product for determining tracks to prestage into cache from a storage [cache operations in accordance with a prior art AMP algorithm, for determining both the number p of tracks to prestage and the value of the trigger g which triggers a prestage operation – Benhase 0032], wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising: 
              providing information related to determining tracks to prestage from the storage to the cache [tracks prestaged from storage to cache - Benhase abstract; determining tracks to prestage from the storage to the cache - Benhase 0032] in a stage group of sequential tracks [stage group of sequential tracks including a trigger track comprising a track number - Benhase 0033] including a trigger track comprising a track number in the stage group at which to start prestaging tracks and Input/Output (I/O) activity information [I/O activity monitored/considered to inform/train prestage algorithm - Zhao col 4 line 57-67] to a machine learning module [an algorithm (analogous to machine learning module in view of Zhao col 4 line 57-67) which can adapt both the amount of data being prefetched in a prefetch operation, and the value of a trigger for triggering the prefetch operation, on a per stream basis in response to evolving workloads - Benhase 0010] [pattern of reads or writes can be identified which predicts a future read or write based on the pattern continuing … through a process of machine learning, prefetch algorithms can be refined for accuracy based on identifying previously requested or performed disc access patterns – Zhao col 4 line 57-67], from the storage to the cache [tracks prestaged from storage to cache - Benhase abstract; determining tracks to prestage from the storage to the cache - Benhase 0032]; 
              receiving, from the machine learning module having processed the provided information, a new trigger track in the stage group at which to start prestaging tracks [trigger track updated/modified using algorithm (machine learning) - Benhase fig 4 step 414 in view of 0030 further in view of Zhao col 4 line 57-67]; and 
              setting the trigger track to the new trigger track [new trigger track set – Benhase 414-418 in fig 4;  current prestage trigger track and/or current prestage amount may be continuously and iteratively adjusted/modified in relation to accessed tracks in cache - Benhase 0016, 0030, fig 5 in view of 0010 further in view of Zhao col 4 line 57-67]; and 
              prestaging tracks in response to processing an access request to the trigger track in the stage group [prestage trigger continuously and iteratively adjusted based on monitored I/O activity, and tracks are prestaged in accordance with continuously updated prestage trigger  - Benhase 0016, 0030, 0054-0055, fig 4-5 steps 524 & 595 in view of 0010 further in view of Zhao col 4 line 57-67].
Benhase does not explicitly disclose the use of machine learning to perform/enhance prestage operations, although the disclosure of adaptive computer algorithms used to perform prestaging appears to implicitly teach this limitation.
Nevertheless, in the same field of endeavor Zhao teaches adaptive prefetch wherein pattern of reads or writes can be identified which predicts a future read or write based on the pattern continuing … through a process of machine learning, prefetch algorithms can be refined for accuracy based on identifying previously requested or performed disc access patterns – Zhao col 4 line 57-67.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use machine learning to perform/enhance prestage operations in the invention of Benhase as taught by Zhao because this would be advantageous for refining, by making more accurate, prefetch algorithms, based on identifying previously requested or performed disc access patterns (Zhao col 4 line 57-67). 
With respect to independent claim 13 since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains one or more limitations which are addressed below:
  a processor; a cache implemented in at least one memory device [Benhase fig 3];
  With respect to dependent claim 2, 14, 21 Benhase/Zhao discloses receiving, from the machine learning module having processed the provided information, a prestage amount indicating a number of tracks to prestage upon processing the trigger track in the stage group, wherein the prestaging tracks in response to the processing the trigger track comprises prestaging the prestage amount of tracks from the storage to the cache [prestage amount, indicating a number of tracks to prestage upon processing the trigger track in the stage group, may be adjusted by adaptive prefetch algorithm - Benhase 0016, 0030, 0054-0055, fig 5 steps 524 & 595 in view of 0010 further in view of Zhao col 4 line 57-67].
  With respect to dependent claim 3, 15, 22 Benhase/Zhao discloses wherein the information related to determining tracks to prestage provided to the machine learning module comprises a plurality of: an I/O speed of a storage device on which prestaged tracks resides; the trigger track; the prestage amount; a current adaptor bandwidth through which data is transferred between the cache and the storage device; and a number of destage and stage tasks allocated to destage tracks from the cache to the storage and stage tracks from the storage to the cache [at least current trigger track, prestage amount and I/O speed of storage device used to determine new values of trigger track and/or prestage amount - Benhase 0016, 0030, 0054-0055, fig 5 steps 524 & 595 in view of 0010 further in view of Zhao col 4 line 57-67].
With respect to dependent claim 5 Benhase/Zhao discloses processing a request to access a track in the cache, wherein the information related to determining tracks to prestage is provided to the machine learning module in response to processing the request to access the track [I/O activity including cache access is basis for what machine learning algorithm uses for determining updated values for pre-staging -  Benhase 0016, 0030, 0054-0055, fig 5 steps 524 & 595 in view of 0010 further in view of Zhao col 4 line 57-67].
With respect to dependent claim 6 Benhase/Zhao discloses determining whether the accessed track comprises the new trigger track from the machine learning module, wherein the prestaging tracks is performed in response to the accessed track comprising the new trigger track [the process of fig 4-5 is performed iteratively so that a new trigger track will cause a determination of accessed tracks comprise a new trigger track, and additional tracks may be staged/prestaged accordingly – Benhase 430,  434 in fig 4].


 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benhase/Zhao further in view of Blount (US PGPUB # 20040255026).
With respect to dependent claim 4 Benhase/Zhao does not explicitly disclose the limitations of the instant claim.  Nevertheless in the same field of endeavor Blount teaches dynamically allocating bandwidth in a data storage and retrieval system wherein RAID ranks may be used to organize a plurality of disk drives into RAID groups (Blount 0019-0020). Therefore Benhase/Zhao further in view of Blount discloses wherein the storage comprises a Redundant Array of Independent Disk (RAID) rank of a plurality of RAID ranks, wherein each of the RAID ranks is comprised of storage devices. ["stage operation" / "prestage operation" from a RAID rank  - Blount 0028-0029]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to RAID ranks in the invention of Benhase/Zhao as taught by Blount because this would be advantageous for to obtaining performance, capacity and reliability that exceeds that of a single large drive (Blount 0021). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gill (US patent # 9817765) teaches: A computing device-implemented method for implementing dynamic hierarchical memory cache (HMC) awareness within a storage system is described. Specifically, when performing dynamic read operations within a storage system, a data module evaluates a data prefetch policy according to a strategy of determining if data exists in a hierarchical memory cache and thereafter amending the data prefetch policy, if warranted. The system then uses the data prefetch policy to perform a read operation from the storage device to minimize future data retrievals from the storage device. Further, in a distributed storage environment that include multiple storage nodes cooperating to satisfy data retrieval requests, dynamic hierarchical memory cache awareness can be implemented for every storage node without degrading the overall performance of the distributed storage environment.
Derbeko (US patent # 9128854) teaches: Monitoring data requests made by an application being executed on a host to generate a prediction concerning a quantity of data that may be needed by the application in the future. The quantity of data is stored within a backend cache system included within a data array coupled to the host. The quantity of data is provided to the host.

When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133